On 15 September, 1842, Thomas Shepherd conveyed to Edward Wilson three slaves "in trust for Elizabeth Wilson, the mother of the said Edward," and also the sister of the said Thomas and the wife of George Wilson. The bill was filed in February, 1843, by Elizabeth Wilson against Edward Wilson and George A. Greenwood and Joseph Wilson. It states that the plaintiff's husband, George Wilson, has abandoned her several years before and was then living apart from her and in a different county; and that with a view to provide a comfortable support for her, the slaves were conveyed by her brother Thomas to her son Edward, in trust for her, and that Edward accepted the conveyance and the slaves upon that trust, as expressed in the deed. The bill then charges that Edward, the trustee, refused to let the plaintiff enjoy the slaves, and had improperly and without consideration conveyed some of them to the two other defendants, and kept one for his own use. The prayer is that the trust may be declared to be to the separate use of the plaintiff, and that all the slaves may be decreed to be conveyed to some fit person upon that trust, and that the defendants may respectively account to (237)  the plaintiff for the profits.
The answer of the several defendants set up contracts with the plaintiff and her husband under which they respectively claim the slaves as their own, discharged of any trust; and the parties proceeded to proofs upon the matters in issue.
It is not necessary to make any observation as to the nature of the trust created by the bill of sale, nor upon any other part of the merits alleged or established in the pleadings and proofs, as there is a radical defect in constituting the cause which is fatal to the bill. It is that the husband of the plaintiff is not a party to the suit. It is perfectly settled that a married woman cannot, by herself, institute a suit against any person. Where her interest is not separate from or adverse to the material rights of the husband, he is a necessary party with her. She has not capacity to institute and carry on a suit for herself in any case; and it is not allowed to any third person officiously to assume the office of suing for a married woman, which properly and legally belongs to the husband. When, indeed, the husband and wife have adverse claims, she is, from necessity, allowed to litigate the right with him. But even then she cannot, for want of capacity to conduct it, institute a suit for herself, but it must be done for her by some fit and responsible person, as her next friend. Mit. Plead., 28. Indeed, in the present case it is plain that the interest of the husband is directly involved in the question whether the trust can be construed to be for the separate use of the wife or is only a general trust for her, and so subject to his disposition. For that reason he would be an indispensable party, in order to protect his interest and also to protect the defendants from an accountability to him hereafter. But upon the general ground before mentioned the husband must be a party, either with his         (238) wife or as a defendant.
PER CURIAM.  Bill dismissed with costs, to be paid by the surety in the prosecution bond.